Exhibit 10.1 PROPERTY OPTION AGREEMENT THIS AGREEMENT made effective as of the 2nd day of August, 2010 BETWEEN: Big Bear Mining Corporation, with an office at 60 E. Rio Salado Parkway, Suite 900 Tempe, Arizona 85281 (the "Optionee") OF THE FIRST PART AND: John Glasscock, with an address at P.O. Box 2498, Laramie WY, 82073, c/o Cowboy Exploration & Development LLC. (the "Optionor") OF THE SECOND PART WHEREAS: A.The Optionor entered into a letter of intent with the Optionee dated July 7, 2010, (the “LOI”), pursuant to which the Optionee has the exclusive option to acquire an undivided 100% right, title and interest in and to certain mineral claims, located in Natrona County, Wyoming (the "Property") to consist of placer mineral claims totalling approximately 9,000 acres currently staked and recorded in the name of the Optionor with the United States Bureau of Land Management (the “BLM”), as more particularly set out in Schedule "A" hereto, subject only to the Royalty, on the terms and conditions hereinafter set forth; NOW THEREFORE THIS AGREEMENT WITNESSES that in consideration of the sum of $1.00 now paid by the Optionee to the Optionor (the receipt and sufficiency of which is hereby acknowledged), the parties agree as follows: 1. DEFINITIONS.For the purposes of this Agreement the following words and phrases shall have the following meanings, namely: (a) "Commencement of Commercial Production" means: (i) if a mill is located on the Property, the last day of a period of 40 consecutive days in which, for not less than 30 days, the mill processed ore from the Property at 60% of its rated concentrating capacity; or (ii) if a mill is not located on the Property, the last day of a period of 30 consecutive days during which ore has been shipped from the Property on a reasonably regular basis for the purpose of earning revenues, but any period of time during which ore or concentrate is shipped from the Property for testing purposes, or during which milling operations are undertaken as initial tune-up, shall not be taken into account in determining the date of Commencement of Commercial Production; (b) "Option" means the option to acquire an undivided 100% right, title and interest in and to the Property as provided in this Agreement; (c) "Option Period" means the period from the date of this Agreement to and including the date of exercise or termination of the Option; (d) "Property" means the mineral claims located in Natrona County, Wyoming as more particularly set out in Schedule "A" hereto, including any replacement or successor claims, and all mineral/mining leases and other mining interests derived from any such claims.Any reference herein to any mineral claim comprising the Property includes any mineral/mining leases or other interests into which such mineral claim may have been replaced or converted; -1- (e) "Property Rights" means all licenses, permits, easements, rights-of-way, certificates and other approvals obtained by either of the parties either before or after the date of this Agreement and necessary for the exploration of the Property, or for the purpose of placing the Property into production or continuing production therefrom; (f) "Royalty" means a royalty of 2% net smelter returns (the “NSR”) payable to the Optionor, as more particularly set out in Schedule "B" hereto; (g) "Shares" means fully paid and non-assessable common shares in the capital of the Optionee, issued pursuant to exemptions from registration and prospectus requirements contained in the United States Securities Act of 1933 and the rules and regulations promulgated thereunder, which Shares shall contain such restrictive legends regarding applicable hold periods as required by such securities laws. (h) For the purposes of this Agreement, except as otherwise expressly provided or unless the context otherwise requires: (i)"this Agreement" means this mining acquisition agreement and all Schedules attached hereto; (ii)any reference in this Agreement to a designated "Section", "Schedule", "paragraph" or other subdivision refers to the designated section, schedule, paragraph or other subdivision of this Agreement; (iii)the words "herein" and "hereunder" and other words of similar import refer to this Agreement as a whole and not to any particular Section or other subdivision of this Agreement; (iv)any reference to a statute includes and, unless otherwise specified herein, is a reference to such statute and to the regulations made pursuant thereto, with all amendments made thereto and in force from time to time, and to any statute or regulations that may be passed which has the effect of supplementing or superseding such statute or such regulation; (v)any reference to "party" or "parties" means the Optionor, the Optionee or both, as the context requires; (vi)the headings in this Agreement are for convenience of reference only and do not affect the interpretation of this Agreement; and (vii)all references to currency refer to United States dollars. (i) The following are the Schedules to this Agreement, and are incorporated into this Agreement by reference: Schedule "A": Property-Legal Description and Location Schedule “B”: Definition of Net Smelter Returns 2. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONOR. (a) The Optionor represents and warrants to and covenants with the Optionee, with the knowledge that the Optionee relies upon same in entering into this Agreement, that: -2- (i) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, its dissolution or winding up or being placed into bankruptcy; (ii) it has all requisite power and capacity, and has duly obtained all requisite authorizations and performed all requisite acts, to enter into and perform its obligations hereunder, it has duly executed and delivered this Agreement and such constitutes a legal, valid and binding obligation of it enforceable against it in accordance with the Agreement's terms, and the entering into of this Agreement and the performance of its obligations hereunder does not and will not result in a breach of, default under or conflict with any of the terms and provisions of any of its constituting documents, any resolutions of its partners, any indenture, agreement or other instrument to which it is a party or by which it is bound or the Property may be subject, or any statute, order, judgment or other law or ruling of any competent authority; (iii) it is legally entitled to hold the Property and the Property Rights and will remain so entitled until and always to the extent such is required for the due transfer to the Optionee of its requisite interest in and to the Property pursuant to and upon the exercise of the Option; (iv) it is, and at the time of each transfer to the Optionee of an interest in and to the Property pursuant to and upon the exercise of the Option it will be, the beneficial owner of all right, title and interest in and to such transferred interest, free and clear of all liens, charges, claims, liabilities and adverse interests of any nature or kind, and no taxes or rentals are or will be due in respect of the Property; (v) the mineral claims comprising the Property and the mineral agreements in respect thereof have been, to the best of the Optionor's knowledge and belief after due inquiry, duly and validly located, granted, entered into and recorded, as the case may be, pursuant to the laws of the jurisdiction in which the Property is situate and are in each case in good standing with respect to all filings, fees, rentals, taxes, assessments, work commitments and other obligations and conditions on the date hereof and until the dates set opposite the respective names thereof in Schedule "A" hereto; (vi) there are neither any adverse claims or challenges against, or to the ownership or title to, any of the mineral claims comprising the Property or to the validity or enforceability of any of the mineral agreements in respect thereof, nor to the knowledge of the Optionor after due inquiry is there any basis therefor, and there are no outstanding agreements, options or other rights and interests to acquire or purchase the Property or any portion thereof or any interest therein, and no person has any royalty or other interest whatsoever in the production from any of the mineral claims comprising the Property or otherwise; and (vii) it holds all surface rights in respect of the Property which are necessary or desireable to conduct the exploration and development thereof, including but not limited to the activities contemplated in Section 6 hereof (b) The representations and warranties contained in this section are provided for the exclusive benefit of the Optionee, and a breach of any one or more thereof may be waived by the Optionee in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution and performance of this Agreement and of any transfers, assignments, deeds or further documents or acts of the parties respecting the Property. 3. REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE OPTIONEE. (a) The Optionee represents and warrants to and covenants with the Optionor, with the knowledge that the Optionor relies upon same in entering into this Agreement, that: -3- (i) it has been duly incorporated, amalgamated or continued and validly exists as a corporation in good standing with respect to the filing of annual reports under the laws of its jurisdiction of incorporation, amalgamation or continuation; (ii) no proceedings are pending for, and it is unaware of any basis for the institution of any proceedings leading to, its dissolution or winding up or being placed into bankruptcy or subject to any other laws governing the affairs of insolvent corporations; (iii) it has all requisite corporate power and capacity, and has duly obtained all requisite corporate authorizations and performed all requisite corporate acts, to enter into and perform its obligations hereunder, it has duly executed and delivered this Agreement and such constitutes a legal, valid and binding obligation of it enforceable against it in accordance with the Agreement's terms, and the entering into of this Agreement and the the performance of its obligations hereunder does not and will not result in a breach of, default under or conflict with any of the terms and provisions of any of its constituting documents, any resolutions of its shareholders or directors, any indenture, agreement or other instrument to which it is a party or by which it is bound or the Property may be subject, or any statute, order, judgment or other law or ruling of any competent authority applicable to it; and (iv) it is lawfully authorized to hold mineral claims and real property under the laws of the jurisdiction in which the Property is situate. (b) The representations and warranties contained in this section are provided for the exclusive benefit of the Optionor, and a breach of any one or more thereof may be waived by the Optionor in whole or in part at any time without prejudice to its rights in respect of any other breach of the same or any other representation or warranty, and the representations and warranties contained in this section shall survive the execution hereof. 4. GRANT AND EXERCISE OF OPTION. (a) The Optionor hereby grants to the Optionee the sole and exclusive right and option to acquire up to an undivided 100% right, title and interest in and to the Property, free and clear of all charges, encumbrances, claims, liabilities and adverse interests of any nature or kind, except for the Royalty. (b) The Option shall be in good standing and exercisable by the Optionee by paying the following amounts on or before the dates specified in the following schedule: (i) paying the Optionor $250,000 within three (3) business days of the date of this Agreement; (ii) within 30 days of the execution of this Agreement, issuing to the Optionor 1,000,000 Shares in the capital stock of the Optionee; (iii) on or before the first anniversary of the execution of this Agreement, issuing to the Optionor 1,000,000 Shares in the capital stock of the Optionee; (iv) on or before the second anniversary of the execution of this Agreement, issuing to the Optionor 1,000,000Shares in the capital stock of the Optionee; (v) paying all property payments as they become due. (c) The Optionee shall use commercially reasonable efforts to incur the following annual work commitments as currently recommended and agreed to by the parties: -4- (i) exploration expenditures on the Property of $800,000 on or before the first anniversary of the execution of this Agreement; (ii) exploration expenditures on the Property of $1,200,000 on or before the second anniversary of the execution of this Agreement; and (iii) exploration expenditures on the Property of $1,600,000 on or before the third anniversary of the execution of this Agreement; In the event that the Optionee spends, in any period, more than the specified sum, the excess shall be carried forward and applied to the exploration expenditures to be incurred in the succeeding period. (d) The Optionor acknowledges and agrees that the Shares will be issued in accordance with all applicable securities laws and will be subject to hold periods and restrictions on resale in accordance with applicable securities laws and it is the Optionor's responsibility to determine what those hold periods and restrictions are before selling or otherwise transferring any Shares. 5. TRANSFER OF PROPERTY. (a) Concurrently with the execution of this Agreement, the Optionor shall deliver to the Optionee duly executed transfers of the appropriate interest in the Property which shall be acquired by the Optionee upon exercise of the Option. (b) The Optionee shall be entitled to record such transfers at its own cost with the appropriate government office to effect legal transfer of such interest in the Property into the name of the Optionee, provided that the Optionee shall hold such interest in the Property subject to the terms of this Agreement, it being understood that the transfer of such legal title to the Optionee prior to the exercise of the Option is for administrative convenience only. 6. RIGHT OF ENTRY.Throughout the Option Period, the Optionee and its directors, officers, employees, servants, agents and independent contractors, shall have the sole and exclusive right in respect of the Property to: (a) enter thereon; (b) have exclusive and quiet possession thereof; (c) do such prospecting, exploration, development and other mining work thereon and thereunder as the Optionee in its sole discretion may determine advisable; (d) bring upon and erect upon the Property such buildings, plant, machinery and equipment as the Optionee may deem advisable; and (e) remove therefrom and dispose of reasonable quantities of ores, minerals and metals for the purposes of obtaining assays or making other tests. 7. OBLIGATIONS OF THE OPTIONEE DURING OPTION PERIOD.During the Option Period, the Optionee shall: (a) maintain in good standing those mineral claims comprising the Property by the doing and filing of assessment work or the making of payments in lieu thereof, by the payment of taxes and rentals, and the performance of all other actions which may be necessary in that regard and in order to keep such mineral claims free and clear of all liens and other charges arising from the Optionee's activities thereon except those at the time contested in good faith by the Optionee; (b) duly record all exploration work carried out on the Property by the Optionee as assessment work; -5- (c) following commencement of exploration activities, provide the Optionor quarterly reports on all exploration and drilling work carried out on the Property and regularly transfer exploration data; (d) permit the partners, employees and designated consultants of the Optionor, at their own risk and expense, access to the Property at all reasonable times, and the Optionor agrees to indemnify the Optionee against and to save it harmless from all costs, claims, liabilities and expenses that the Optionee may incur or suffer as a result of any injury (including injury causing death) to any partner, employee or designated consultant of the Optionor while on the Property; (e) do all work on the Property in a good and workmanlike fashion and in accordance with all applicable laws, regulations, orders and ordinances of any governmental authority; (f) indemnify and save the Optionor harmless in respect of any and all costs, claims, liabilities and expenses arising out of the Optionee's activities on the Property, but the Optionee shall incur no obligation hereunder in respect of any such costs, claims. liabilities and expenses arising or damages suffered after termination of the Option if upon termination of the Option any workings on or improvements to the Property made by the Optionee are left in a safe condition and in full compliance with requirements of all environmental laws and regulations; (g) permit the Optionor, at its own expense, reasonable access to the results of the work done on the Property during the last completed calendar year; (h) deliver to the Optionor, forthwith upon receipt thereof, copies of all reports, maps, assay results and other technical data compiled by or prepared at the direction of the Optionee with respect to the Property. The Optionor acknowledges and agrees that all technical and other information concerning the Property provided by the Optionee to it, directly or indirectly, shall be treated as confidential information, and it shall not copy, transmit or otherwise disclose, disseminate or use such information, including but not limited to use in violation of insider trading and other provisions of applicable securities laws, without the express written consent of the Optionee. 8. TERMINATION OF OPTION. (a) The Option shall terminate: (i) subject to paragraph 16 hereof,upon the Optionee failing to make any payment or issuance of Shares which must be made or issued in exercise of the Option; (ii) subject to paragraph 16 hereof, upon the Optionee failing to remedy a default as provided therein; or (iii) at any other time, by the Optionee giving a minimum of sixty (60) days notice of such termination to the Optionor.In the event that the Optionee provides such notice less than sixty (60) days prior to September 1st of any year, the Optionee shall pay all claim maintenance fees and lease payments for such year. (b) If the Option is terminated otherwise than upon the exercise thereof, the Optionee shall: (i) leave in good standing, for a period of at least 12 months from the termination of the Option Period, those mineral claims comprising the Property, to the extent allowable by the laws of the jurisdiction in which the Property is situate; (ii) deliver or make available at no cost to the Optionor, within 90 days of such termination, all drill core, copies of all reports, maps, assay results and other relevant technical data compiled by, prepared at the direction of, or in the possession of the Optionee with respect to the Property and not theretofore furnished or made available to the Optionor; -6- (iii) reclaim the Property in accordance with the requirements of all applicable environmental laws and regulations, but only to the extent that such requirements result from the Optionee's activities on the Property hereunder. (c) If the Option is terminated otherwise than upon the exercise thereof, the Optionee shall have the right, within a period of 180 days following the end of the Option Period, to remove from the Property all buildings, plant, equipment, machinery, tools, appliances and supplies which have been brought upon the Property by or on behalf of the Optionee, and any such property not removed within such 180 day period shall thereafter become the property of the Optionor. 9. ROYALTY. (a) Upon the Commencement of Commercial Production, the Optionee shall pay to the Optionor the NSR Royalty, being equal to 2% of Net Smelter Returns, on the terms and conditions as set out in this paragraph and in Schedule "B" hereto. (b) Installments of the NSR Royalty payable shall be paid by the Optionee to the Optionor immediately upon the receipt by the Optionee of the payment from the smelter, refinery or other place of treatment of the proceeds of sale of the minerals, ore, concentrates or other product from the Property. (c) Within 120 days after the end of each fiscal year, commencing with the year in which Commencement of Commercial Production occurs, the accounts of the Optionee relating to operations on the Property and the statement of operations, which shall include the statement of calculation of NSR Royalty for the year last completed, shall be audited by the auditors of the Optionee at its expense.The Optionor shall have 45 days after receipt of such statements to question the accuracy thereof in writing and, failing such objection, the statements shall be deemed to be correct and unimpeachable thereafter. (d) If such audited financial statements disclose any overpayment of NSR Royalty by the Optionee during the fiscal year, the amount of the overpayment shall be deducted from future installments of NSR Royalty payable. (e) If such audited financial statements disclose any underpayment of NSR Royalty by the Optionee during the year, the amount thereof shall be paid to the Optionor forthwith after determination thereof. (f) The Optionee agrees to maintain for each mining operation on the Property, up-to-date and complete records relating to the production and sale of minerals, ore, bullion and other product from the Property, including accounts, records, statements and returns relating to treatment and smelting arrangements of such product, and the Optionor or its agents shall have the right at all reasonable times, including for a period of 12 months following the expiration or termination of this Agreement, to inspect such records, statements and returns and make copies thereof at its own expense for the purpose of verifying the amount of NSR Royalty payments to be made by the Optionee to the Optionor pursuant hereto.The Optionor shall have the right to have such accounts audited by independent auditors at its own expense once each fiscal year. (g) The Optionee can acquire up to one percent, (1% or one-half of the total 2% ) of the NSR Royalty from the Optionor for $1,000,000. POWER TO CHARGE PROPERTY.The Optionor shall not grant or permit to exist any liens, charges or mortgages (collectively referred to as an "encumbrance") upon the property or any portion thereof.At any time after the Optionee has exercised the Option, in whole or in part, the Optionee may grant encumbrances upon the Property or any portion thereof, upon any mill or other fixed assets located thereon, and upon any or all of the tangible personal property located on or used in connection with the Property, to secure financing for the development of the Property, always provided that, unless otherwise agreed to by the Optionor, it shall be a term of each encumbrance that the encumbrancee or other person acquiring title to the Property upon enforcement of the encumbrance shall hold the same subject to the Royalty as if the encumbrancee or such other person had executed this Agreement. -7- TRANSFERS.The Optionee may at any time either during the Option Period or thereafter, sell, transfer or otherwise dispose of all or any portion of its interest in and to the Property and this Agreement provided that any purchaser, transferee or recipient of any such interest shall have first delivered to the Optionor a written agreement to be bound by the terms of this Agreement. SURRENDER OF PROPERTY INTERESTS PRIOR TO TERMINATION OF AGREEMENT.The Optionee may at any time during the Option Period elect to abandon any one or more of the mineral claims comprised in the Property by giving notice to the Optionor of such intention.Any claims so abandoned shall be in good standing under the laws of the jurisdiction in which they are situate for at least 12 months from the date of abandonment.Upon any such abandonment, the mineral claims so abandoned shall for all purposes of this Agreement cease to form part of the Property and, if title to such claims has been transferred to the Optionee, the Optionee shall retransfer such title to the Optionor at the Optionee's expense. FORCE MAJEURE. (a) If the Optionee is at any time either during the Option Period or thereafter prevented or delayed in complying with any provisions of this Agreement by reason of strikes, lock-outs, labour shortages, power shortages, fuel shortages, fires, wars, acts of God, governmental regulations restricting normal operations, shipping delays or any other reason or reasons, other than lack of funds, beyond the control of the Optionee, the time limited for the performance by the Optionee of its obligations hereunder shall be extended by a period of time equal in length to the period of each such prevention or delay, but nothing herein shall discharge the Optionee from its obligations hereunder to maintain the Property in good standing; (b) The Optionee shall give prompt notice to the Optionor of each event of force majeure and upon cessation of such event shall furnish to the Optionor with notice to that effect together with particulars of the number of days by which the obligations of the Optionee hereunder have been extended by virtue of such event of force majeure and all preceding events of force majeure. (c) After the Commencement of Commercial Production, the Optionee shall work, mine and operate the Property during such time or times as the Optionee in its sole judgment considers such operations to be profitable. The Optionee may suspend or curtail operations, both before and after Commencement of Commercial Production, during periods when the products derived from the Property cannot be profitably sold at prevailing prices or if an unreasonable inventory thereof, in the Optionee's sole judgment, has accumulated or would otherwise accumulate. CONFIDENTIAL INFORMATION.No information furnished by the Optionee to the Optionor hereunder in respect of the activities carried out on the Property by the Optionee, or related to the sale of minerals, ore, bullion or other product derived from the Property, shall be published or disclosed by the Optionor without the prior written consent of the Optionee, but such consent in respect of the reporting of factual data shall not be unreasonably withheld, and shall not be withheld in respect of information required to be publicly disclosed pursuant to applicable securities or corporation laws, regulations or policies. ARBITRATION. (a) All questions or matters in dispute under this Agreement shall be submitted to arbitration pursuant to the terms hereof. (b) It shall be a condition precedent to the right of any party to submit any matter to arbitration pursuant to the provisions hereof, that any party intending to refer any matter to arbitration shall have given not less than 10 days' prior notice of its intention to do so to the other party, together with particulars of the matter in dispute.On the expiration of such 10 days, the party who gave such notice may proceed to refer the dispute to arbitration as provided in paragraph (c). -8- (c) The party desiring arbitration shall appoint one arbitrator, and shall notify the other party of such appointment, and the other party shall, within 15 days after receiving such notice, either consent to the appointment of such arbitrator which shall then carry out the arbitration or appoint an arbitrator, and the two arbitrators so named, before proceeding to act, shall, within 30 days of the appointment of the last appointed arbitrator, unanimously agree on the appointment of a third arbitrator to act with them and be chairman of the arbitration herein provided for. If the other party shall fail to appoint an arbitrator within 15 days after receiving notice of the appointment of the first arbitrator, the first arbitrator shall be the only arbitrator.If the two arbitrators appointed by the parties shall be unable to agree on the appointment of the chairman, the chairman shall be appointed under the provisions of the Commercial Arbitration Act of British Columbia.Except as specifically otherwise provided in this section, the arbitration herein provided for shall be conducted in accordance with such Act.The chairman, or in the case where only one arbitrator is appointed, the single arbitrator, shall fix a time and place in Vancouver, British Columbia, for the purpose of hearing the evidence and representations of the parties, and he shall preside over the arbitration and determine all questions of procedure not provided for under such Act or this section.After hearing any evidence and representations that the parties may submit, the single arbitrator, or the arbitrators, as the case may be, shall make an award and reduce the same to writing, and deliver one copy thereof to each of the parties.The expense of the arbitration shall be paid as specified in the award. (d) The parties agree that the award of a majority of the arbitrators, or in the case of a single arbitrator, of such arbitrator, shall be final and binding upon each of them. DEFAULT.If at any time during the Option Period, the Optionee is in default of any material provision in this Agreement, the Optionor may terminate this Agreement, but only if: (a) it shall have first given to the Optionee a notice of default containing particulars of the obligation which the Optionee has not performed, or the warranty breached; and (b) the Optionee has not, within 60 days following delivery of such notice of default, cured such default or commenced proceedings to cure such default by appropriate payment or performance, the Optionee hereby agreeing that should it so commence to cure any default it will prosecute the same to completion without undue delay. Should the Optionee fail to comply with the provision of subparagraph (b), the Optionor may thereafter terminate this Agreement by giving notice thereof to the Optionee, always provided that the default in question has not been cured or substantially cured at the time of the Optionee giving such notice of termination. NOTICES.Each notice, demand or other communication required or permitted to be given under this Agreement shall be in writing and shall be delivered or telecopied to such party at the address for such party specified above.The date of receipt of such notice, demand or other communication shall be the date of delivery thereof if delivered or, if given by telecopier (with electronic confirmed receipt), shall be deemed conclusively to be the next business day.Either party may at any time and from time to time notify the other party in writing of a change of address and the new address to which notice shall be given to it thereafter until further change. GENERAL. (a) This Agreement shall supersede and replace any other agreement or arrangement, whether oral or written, heretofore existing between the parties in respect of the subject matter of this Agreement. (b) No consent or waiver expressed or implied by either party in respect of any breach or default by the other in the performance by such other of its obligations hereunder shall be deemed or construed to be a consent to or a waiver of any other breach or default. -9- (c) The parties shall promptly execute or cause to be executed all documents, deeds, conveyances and other instruments of further assurance and do such further and other acts which may be reasonably necessary or advisable to carry out fully the intent of this Agreement or to record wherever appropriate the respective interest from time to time of the parties in the Property. (d) This Agreement shall enure to the benefit of and be binding upon the parties and their respective successors and permitted assigns. (e) This Agreement shall be governed by and construed in accordance with the laws of the State of Nevada. (f) Time shall be of the essence in this Agreement. (g) Wherever the neuter and singular is used in this Agreement it shall be deemed to include the plural, masculine and feminine, as the case may be. AREA OF MUTUAL INTEREST. (a) The parties hereby agree that each and every mineral claim (including internal fractions) or interest therein which they may stake or otherwise acquire during the currency of this Agreement and which lies in whole or in part within one mile from the outside perimeter of the Property, or which is contiguous to such claims which are otherwise within this area of mutual interest, shall at the option of the other party form a part of the Property.Any party shall, upon acquisition of any such additional claims or interests, forthwith give notice to the other party of same and thereafter the other party shall have thirty days from the date on which the Option is fully exercised within which to give notice of its desire to have such additional claims or interests form part of the Property and to pay to the other party their proportionate share of acquisition costs.The other party shall be responsible to pay its proportionate share of costs of acquiring the additional claims or interests in accordance with its interest in the Property.All title to such additional claims or interests shall be held subject to the terms of this Agreement. (b) Paragraph (a) shall cease to operate if and when the Optionee loses its right to exercise the Option in full. IN WITNESS WHEREOF the parties hereto have executed this Agreement as of the day and year first above written. SIGNED AND DELIVERED BY Big Bear Mining Corporation Steve Rix, President & CEO Per: Authorized Signatory SIGNED AND DELIVERED BY John Glasscock Per: Authorized Signatory -10- SCHEDULE "A" Property-Legal Description and Location Rattlesnake Hills - John Glasscock Updated 5/11/10 by Erica Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision 1 WMC297429 BD-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 004 SE 2 WMC297430 BD-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-2 1/7/2009 06 0310N 0880W 004 SE 3 WMC297431 BD-3 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-3 1/7/2009 06 0310N 0880W 004 SE BD-3 1/7/2009 06 0310N 0880W 009 NE BD-3 1/7/2009 06 0310N 0880W 010 NW 4 WMC297432 BD-4 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW 5 WMC297433 BD-5 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-5 1/7/2009 06 0310N 0880W 010 NW 6 WMC297434 BD-6 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW 7 WMC297435 BD-7 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-7 06 0310N 0880W 010 NW 8 WMC297436 BD-8 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW 9 WMC297437 BD-9 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-9 06 0310N 0880W 010 NW 10 WMC297438 BD-10 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW 11 WMC297439 BD-11 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 003 SW BD-11 06 0310N 0880W 010 NW 12 WMC297440 BD-12 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 009 NE BD-12 06 0310N 0880W 010 NW 13 WMC297441 BD-13 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 010 NW 14 WMC297628 BD-14 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 003 NW SW BD-14 06 0310N 0880W 004 NE SE 15 WMC297629 BD-15 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 003 NW SW 15 BD claims 16 WMC297442 BG-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE NW Re-recorded: 8/26/2009 17 WMC297443 BG-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE NW SW SE 18 WMC297444 BG-3 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE Re-recorded: 8/26/2009 19 WMC297445 BG-4 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE SE 20 WMC297446 BG-5 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE Re-recorded: 8/26/2009 -11- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision 21 WMC297447 BG-6 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE SE 22 WMC297448 BG-7 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE Re-recorded: 8/26/2009 23 WMC297449 BG-8 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE SE 24 WMC297450 BG-9 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE Re-recorded: 8/26/2009 25 WMC297451 BG-10 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 NE SE 26 WMC297452 BG-11 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 NW SW BG-11 1/7/2009 06 0310N 0880W 006 NE SE 27 WMC297453 BG-12 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 NW SW 28 WMC297454 BG-13 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 NW SW 29 WMC297455 BG-14 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 NW SW 30 WMC297456 BG-15 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 NE NW SW SE 31 WMC297457 BG-16 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 SW SE BG-16 1/7/2009 1/13/2009 06 0310N 0880W 007 NE NW 32 WMC297458 BG-17 Natrona 1/7/2009 1/7/2009 Glasscock, John W. 06 0310N 0880W 006 SE BG-17 1/7/2009 06 0310N 0880W 007 NE 33 WMC297459 BG-18 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 SE BG-18 1/7/2009 06 0310N 0880W 007 NE 34 WMC297460 BG-19 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 SE BG-19 1/7/2009 06 0310N 0880W 007 NE 35 WMC297461 BG-20 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 006 SE BG-20 1/7/2009 06 0310N 0880W 007 NE 36 WMC297462 BG-21 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SW BG-21 1/7/2009 06 0310N 0880W 006 SE BG-21 1/7/2009 06 0310N 0880W 007 NE BG-21 1/7/2009 06 0310N 0880W 008 NW 37 WMC297463 BG-22 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 007 NE BG-22 1/7/2009 06 0310N 0880W 008 NW 38 WMC297464 BG-23 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SW BG-23 1/7/2009 06 0310N 0880W 008 NW 39 WMC297465 BG-24 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW -12- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision 40 WMC297466 BG-25 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SW BG-25 1/7/2009 06 0310N 0880W 008 NW 41 WMC297467 BG-26 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW 42 WMC297468 BG-27 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SW BG-27 1/7/2009 06 0310N 0880W 008 NW 43 WMC297469 BG-28 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW 44 WMC297470 BG-29 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SW SE BG-29 1/7/2009 06 0310N 0880W 008 NE NW 45 WMC297471 BG-30 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE NW 46 WMC297472 BG-31 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SE BG-31 1/7/2009 06 0310N 0880W 008 NE 47 WMC297473 BG-32 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE 48 WMC297474 BG-33 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SE BG-33 1/7/2009 06 0310N 0880W 008 NE 49 WMC297475 BG-34 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE 50 WMC297476 BG-35 Natrona 1/7/2009 1/7/2009 2/11/2009 Glasscock, John W. 06 0310N 0880W 005 SE BG-35 1/7/2009 06 0310N 0880W 008 NE 51 WMC297477 BG-36 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE 52 WMC297478 BG-37 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 005 SE BG-37 1/7/2009 06 0310N 0880W 008 NE 53 WMC297479 BG-38 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE BG-38 1/7/2009 06 0310N 0880W 009 NW 54 WMC297480 BG-39 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 004 SW BG-39 1/7/2009 06 0310N 0880W 005 SE 55 WMC297481 BG-40 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 004 SW BG-40 1/7/2009 06 0310N 0880W 009 NW 56 WMC297482 BG-41 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 004 SW BG-41 1/7/2009 06 0310N 0880W 009 NW 57 WMC297483 BG-42 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW SW 58 WMC297484 BG-43 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW SW 59 WMC297485 BG-44 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NW SW 60 WMC297486 BG-45 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE NW SW SE -13- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision 61 WMC297487 BG-46 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE SE 62 WMC297488 BG-47 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE SE 63 WMC297489 BG-48 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE SE 64 WMC297490 BG-49 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 008 NE SE BG-49 06 0310N 0880W 009 NW SW 65 WMC297491 BG-50 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 009 NW SW 66 WMC297492 BG-51 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0310N 0880W 009 NW SW 67 WMC297630 BG-52 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 009 NW SW 68 WMC297631 BG-53 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 009 SW 69 WMC297632 BG-54 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 009 SW 70 WMC297633 BG-55 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 009 SW 71 WMC297634 BG-56 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SE BG-56 06 0310N 0880W 009 SW 72 WMC297635 BG-57 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SE 73 WMC297636 BG-58 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SE 74 WMC297637 BG-59 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SE 75 WMC297638 BG-60 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SW SE 76 WMC297639 BG-61 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SW 77 WMC297640 BG-62 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 008 SW 78 WMC297641 BG-63 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 005 NW BG-63 2/24/2009 06 0310N 0880W 006 NE Re-recorded: 8/26/2009 79 WMC297642 BG-64 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 005 NW Re-recorded: 8/26/2009 80 WMC297643 BG-65 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 005 NE SE 81 WMC297644 BG-66 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0310N 0880W 005 NE SE 66 BG claims 82 WMC297645 BM-1 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 NW 83 WMC297646 BM-2 Natrona 2/24/2009 2/24/2009 3/13/2009 Glasscock, John W. 06 0320N 0880W 015 NE NW 84 WMC297647 BM-3 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 NW SW 85 WMC297648 BM-4 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 NE NW SW SE -14- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision 86 WMC297649 BM-5 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW 87 WMC297650 BM-6 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW SE 88 WMC297651 BM-7 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW 89 WMC297652 BM-8 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW SE 90 WMC297653 BM-9 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW SE 91 WMC297654 BM-10 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SW SE 92 WMC297655 BM-11 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 SE 93 WMC297656 BM-12 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 015 NE SE 12 BM claims 94 WMC297657 DC-1 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NW 95 WMC297658 DC-2 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NE NW 96 WMC297659 DC-3 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NE NW 97 WMC297660 DC-4 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NW SW 98 WMC297661 DC-5 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NW SW 99 WMC297662 DC-6 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NW SW WMC297663 DC-7 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NW SW WMC297664 DC-8 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 NE SE DC-8 2/24/2009 06 0320N 0880W 012 NW SW WMC297665 DC-9 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SE Re-recorded: 8/26/2009 WMC297666 DC-10 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SW DC-10 2/24/2009 06 0320N 0880W 014 NW WMC297667 DC-11 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NW WMC297668 DC-12 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SW DC-12 2/24/2009 06 0320N 0880W 014 NW WMC297669 DC-13 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NW WMC297670 DC-14 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SW DC-14 2/24/2009 06 0320N 0880W 014 NW WMC297671 DC-15 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NW WMC297672 DC-16 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SW SE DC-16 2/24/2009 06 0320N 0880W 014 NE NW -15- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC297673 DC-17 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NE NW WMC297674 DC-18 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SE DC-18 2/24/2009 06 0320N 0880W 014 NE WMC297675 DC-19 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NE WMC297676 DC-20 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SE DC-20 2/24/2009 06 0320N 0880W 014 NE WMC297677 DC-21 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SE DC-21 2/24/2009 06 0320N 0880W 014 NE WMC297678 DC-22 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 011 SE DC-22 2/24/2009 06 0320N 0880W 012 SW DC-22 2/24/2009 06 0320N 0880W 013 NW DC-22 2/24/2009 06 0320N 0880W 014 NE WMC297679 DC-23 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 SW DC-23 2/24/2009 06 0320N 0880W 013 NW WMC297680 DC-24 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 SW DC-24 2/24/2009 06 0320N 0880W 013 NW WMC297681 DC-25 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NW SW WMC297682 DC-26 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NE NW SW SE Re-recorded: 8/26/2009 WMC297683 DC-27 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 014 NE WMC297685 DC-29 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 013 NW DC-29 2/24/2009 06 0320N 0880W 014 NE WMC297687 DC-31 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 013 NW Re-recorded: 8/26/2009 WMC297688 DC-32 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 NE NW SW SE WMC297689 DC-33 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 SW SE DC-33 2/24/2009 06 0320N 0880W 013 NE Re-recorded: 8/26/2009 WMC297690 DC-34 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 SE WMC297691 DC-35 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 012 SE DC-35 2/24/2009 06 0320N 0880W 013 NE Re-recorded: 8/26/2009 -16- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC297692 DC-36 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 SW DC-36 2/24/2009 06 0320N 0870W 018 NW DC-36 2/24/2009 06 0320N 0880W 012 SE DC-36 2/24/2009 06 0320N 0880W 013 NE Re-recorded: 8/26/2009 34 DC claims WMC298375 GP 1 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE WMC298376 GP 2 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE SE WMC298377 GP 3 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE WMC298378 GP 4 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 NE SE WMC298379 GP 5 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE WMC298380 GP 6 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 NE SE WMC298381 GP 7 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE WMC298382 GP 8 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 NE SE WMC298383 GP 9 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE NW WMC298384 GP 10 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NE NW SW SE WMC298385 GP 11 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NW WMC298386 GP 12 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NW SW WMC298387 GP 13 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NW SW WMC298388 GP 14 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 NW SW WMC298389 GP 15 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 SW WMC298390 GP 16 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0320N 0870W 032 NE GP 16 7/20/2009 06 0330N 0870W 033 SW WMC298391 GP 17 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 SW WMC298392 GP 18 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0320N 0870W 005 NE GP 18 7/20/2009 06 0330N 0870W 033 SW WMC298393 GP 19 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 SW WMC298394 GP 20 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0320N 0870W 005 NE GP 20 7/20/2009 06 0330N 0870W 033 SW WMC298395 GP 21 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 SW SE WMC298396 GP 22 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0320N 0870W 005 NE -17- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision GP 22 7/20/2009 06 0330N 0870W 033 SW SE WMC298397 GP 23 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 SE WMC298398 GP 24 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 SE WMC298399 GP 25 Natrona 9/1/2009 9/1/2009 9/4/2009 Glasscock, John W. 06 0330N 0870W 033 SE WMC298400 GP 26 Natrona 7/20/2009 7/20/2009 7/23/2009 Glasscock, John W. 06 0330N 0870W 033 SE WMC300484 GP 27 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 NE WMC300485 GP 28 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 NE 28 GP claims WMC298569 GRN 1 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW WMC298570 GRN 2 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE SE WMC298571 GRN 3 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SE WMC298572 GRN 4 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE SE WMC298573 GRN 5 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SE WMC298574 GRN 6 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE SE WMC298575 GRN 7 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SE WMC298576 GRN 8 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE SE WMC298577 GRN 9 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW SE WMC298578 GRN 10 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE NW SW SE WMC298579 GRN 11 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW WMC298580 GRN 12 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW SW WMC298581 GRN 13 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW WMC298582 GRN 14 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW SW WMC298583 GRN 15 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW WMC298584 GRN 16 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW SW WMC298585 GRN 17 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 SW WMC298586 GRN 18 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW SW WMC298587 GRN 19 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 SE WMC298588 GRN 20 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE SE WMC298589 GRN 21 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 SE WMC298590 GRN 22 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE SE WMC298591 GRN 23 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 SE -18- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298592 GRN 24 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE SE WMC298593 GRN 25 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 SE WMC298594 GRN 26 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE SE WMC298595 GRN 27 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 SW SE WMC298596 GRN 28 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE NW SW SE WMC298597 GRN 29 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE WMC298598 GRN 30 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE WMC298599 GRN 31 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE WMC298600 GRN 32 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE WMC298601 GRN 33 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NE NW WMC298602 GRN 34 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW WMC298603 GRN 35 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW WMC298604 GRN 36 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW WMC298605 GRN 37 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 017 NW WMC298606 GRN 38 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE WMC298607 GRN 39 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE WMC298608 GRN 40 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE WMC298609 GRN 41 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE WMC298610 GRN 42 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 018 NE NW WMC298611 GRN 43 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE NW WMC298612 GRN 44 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE GRN 44 8/4/2009 06 0320N 0880W 021 NW WMC298613 GRN 45 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE NW WMC298614 GRN 46 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE GRN 46 8/4/2009 06 0320N 0880W 021 NW WMC298615 GRN 47 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE NW WMC298616 GRN 48 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE GRN 48 8/4/2009 06 0320N 0880W 021 NW WMC298617 GRN 49 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE NW WMC298618 GRN 50 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE GRN 50 8/4/2009 06 0320N 0880W 021 NW WMC298619 GRN 51 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE NW SW SE -19- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298620 GRN 52 Natrona 8/4/2009 8/4/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NE SE GRN 52 8/4/2009 06 0320N 0880W 021 NW SW WMC298621 GRN 53 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE GRN 53 8/5/2009 06 0320N 0880W 020 NW WMC298622 GRN 54 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NW WMC298623 GRN 55 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE GRN 55 8/5/2009 06 0320N 0880W 020 NW WMC298624 GRN 56 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NW WMC298625 GRN 57 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE GRN 57 8/5/2009 06 0320N 0880W 020 NW WMC298626 GRN 58 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NW WMC298627 GRN 59 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE GRN 59 8/5/2009 06 0320N 0880W 020 NW WMC298628 GRN 60 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 NW WMC298629 GRN 63 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE NW WMC298630 GRN 64 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE WMC298631 GRN 65 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE NW WMC298632 GRN 66 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE WMC298633 GRN 67 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE NW WMC298634 GRN 68 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE WMC298635 GRN 69 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE NW WMC298636 GRN 70 Natrona 8/5/2009 8/5/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 019 NE WMC298637 GRN 74 Natrona 8/10/2009 8/10/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 SE GRN 74 8/10/2009 06 0320N 0880W 021 SW WMC298638 GRN 76 Natrona 8/10/2009 8/10/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 020 SE GRN 76 8/10/2009 06 0320N 0880W 021 SW 70 GRN claims WMC298401 MD 1 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 NW WMC298402 MD 2 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 NW WMC297693 MD-3 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE NW WMC297694 MD-4 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE NW SW SE -20- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision Re-recorded: 8/26/2009 WMC297695 MD-5 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE WMC297696 MD-6 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE SE Re-recorded: 8/26/2009 WMC297697 MD-7 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE SW SE Re-recorded: 10/27/2009 1/4/2010 WMC297698 MD-8 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE SE Re-recorded: 10/27/2009 1/4/2010 WMC297699 MD-9 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 SW SE WMC297700 MD-10 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 SE WMC297701 MD-11 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 007 NE SE WMC298403 MD 12 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 NE SE MD 12 7/20/2009 06 0320N 0870W 008 NW SW WMC298404 MD 13 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 008 NW SW WMC298405 MD 14 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 008 SW WMC298406 MD 15 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 008 SW WMC298407 MD 16 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 008 NW SW WMC298408 MD 17 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 NE MD 17 7/20/2009 06 0320N 0870W 008 NW WMC298409 MD 18 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 NW MD 18 7/20/2009 06 0320N 0880W 012 NE SE WMC298410 MD 19 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0880W 012 SE WMC298411 MD 20 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 SW MD 20 7/20/2009 06 0320N 0880W 012 SE WMC298412 MD 21 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 007 SW 21 MD claims WMC297702 MF-1 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 006 SE WMC297703 MF-2 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 006 SE WMC297704 MF-3 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 006 SE -21- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision MF-3 2/24/2009 06 0320N 0870W 007 NE WMC297705 MF-4 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 006 SE MF-4 2/24/2009 06 0320N 0870W 007 NE WMC297706 MF-5 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW MF-5 2/24/2009 06 0320N 0870W 006 SE Re-recorded: 8/26/2009 WMC297707 MF-6 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW WMC297708 MF-7 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW WMC297709 MF-8 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW WMC297710 MF-9 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW SE WMC297711 MF-10 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SE WMC297712 MF-11 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW MF-11 2/24/2009 06 0320N 0870W 006 SE WMC297713 MF-12 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW WMC297714 MF-13 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW MF-13 2/24/2009 06 0320N 0870W 008 NW WMC297715 MF-14 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0870W 005 SW MF-14 2/24/2009 06 0320N 0870W 008 NW WMC300486 MF 15 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 SE WMC300487 MF 16 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 SW SE WMC300488 MF 17 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 NE SE WMC300489 MF 18 Natrona 11/30/2009 11/30/2009 1/21/2010 Glasscock, John W. 06 0320N 0870W 005 NE SE 18 MF claims WMC297493 QL-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0870W 021 SW QL-1 1/7/2009 06 0320N 0870W 028 NW WMC297494 QL-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0870W 028 NW SW WMC297495 QL-3 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0870W 021 SW QL-3 1/7/2009 06 0320N 0870W 028 NW WMC297496 QL-4 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0870W 028 NW SW WMC297497 QL-5 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0870W 028 NW SW WMC298413 QL 6 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 NW SW -22- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298414 QL 7 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 NE NW SW SE WMC298415 QL 8 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 NE SE WMC298416 QL 9 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 NE SE WMC298417 QL 10 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 SE WMC298418 QL 11 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 NE SE WMC298419 QL 12 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 028 SE WMC298420 QL 13 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 027 NW SW QL 13 7/20/2009 06 0320N 0870W 028 NE SE WMC298421 QL 14 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 027 SW QL 14 7/20/2009 06 0320N 0870W 028 SE WMC298422 QL 15 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 027 NW SW WMC298423 QL 16 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0870W 027 SW 16 QL claims WMC297498 RE-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0880W 029 SW WMC297499 RE-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0880W 029 SW WMC297500 RE-3 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0880W 029 SW SE WMC297716 RE-4 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 029 SE WMC297717 RE-5 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 029 SE WMC297718 RE-6 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 029 NW SW Re-recorded: 8/26/2009 WMC297719 RE-7 Natrona 2/24/2009 2/24/2009 3/3/2009 Glasscock, John W. 06 0320N 0880W 029 NE NW SW SE Re-recorded: 8/26/2009 7 RE claims WMC298657 RH 127 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SW SE WMC298658 RH 128 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE WMC298659 RH 129 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE WMC298660 RH 130 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE RH 130 7/24/2009 06 0320N 0870W 029 NE WMC298661 RH 131 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE WMC298662 RH 132 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE -23- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision RH 132 7/24/2009 06 0320N 0870W 029 NE WMC298663 RH 133 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SE RH 133 7/24/2009 06 0320N 0870W 021 SW WMC298664 RH 134 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW WMC298665 RH 135 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW WMC298666 RH 137 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW RH 137 7/24/2009 06 0320N 0870W 028 NW WMC298667 RH 138 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW RH 138 7/27/2009 06 0320N 0870W 028 NW WMC298668 RH 139 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW WMC298669 RH 140 Natrona 7/29/2009 7/29/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE NW WMC298670 RH 141 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NW SW WMC298671 RH 142 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE NW SW SE WMC298672 RH 143 Natrona 7/29/2009 7/29/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE WMC298673 RH 144 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE SE WMC298674 RH 145 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE SE WMC298675 RH 146 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE WMC298676 RH 147 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE SE WMC298677 RH 148 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE WMC298678 RH 149 Natrona 7/24/2009 7/24/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NE SE WMC298679 RH 150 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW WMC298680 RH 151 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW RH 151 7/27/2009 06 0320N 0870W 033 NW WMC298681 RH 152 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW WMC298682 RH 153 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW RH 153 7/27/2009 06 0320N 0870W 033 NW WMC298683 RH 154 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 NW WMC298684 RH 155 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW RH 155 7/27/2009 06 0320N 0870W 033 NW WMC298685 RH 156 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW WMC298686 RH 157 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW RH 157 7/27/2009 06 0320N 0870W 033 NW -24- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298687 RH 158 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW WMC298688 RH 159 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW SE RH 159 7/27/2009 06 0320N 0870W 033 NE NW WMC298689 RH 160 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SW SE WMC298690 RH 161 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SE RH 161 7/27/2009 06 0320N 0870W 033 NE WMC298691 RH 162 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SE WMC298692 RH 163 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SW RH 163 8/12/2009 06 0320N 0870W 029 NW WMC298693 RH 164 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SW RH 164 8/12/2009 06 0320N 0870W 029 NW WMC298694 RH 165 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NW WMC298695 RH 166 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NW WMC298696 RH 167 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NW SW WMC298697 RH 168 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 029 NW SW WMC298698 RH 169 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SE RH 169 7/27/2009 06 0320N 0870W 033 NE WMC298699 RH 170 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 028 SE RH 170 7/27/2009 06 0320N 0870W 033 NE WMC298700 RH 171 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW RH 171 7/27/2009 06 0320N 0870W 028 SE RH 171 7/27/2009 06 0320N 0870W 033 NE RH 171 7/27/2009 06 0320N 0870W 034 NW WMC298701 RH 172 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW RH 172 7/27/2009 06 0320N 0870W 034 NW WMC298702 RH 173 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW SE WMC298703 RH 174 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SW SE RH 174 7/27/2009 06 0320N 0870W 028 NE NW WMC298704 RH 175 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE WMC298705 RH 176 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE RH 176 7/27/2009 06 0320N 0870W 028 NE WMC298706 RH 177 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE -25- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298707 RH 178 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE RH 178 7/27/2009 06 0320N 0870W 028 NE WMC298708 RH 179 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE WMC298709 RH 180 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE RH 180 7/27/2009 06 0320N 0870W 028 NE WMC298710 RH 181 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE RH 181 7/30/2009 06 0320N 0870W 022 SW WMC298711 RH 182 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 021 SE RH 182 7/30/2009 06 0320N 0870W 022 SW RH 182 7/30/2009 06 0320N 0870W 027 NW RH 182 7/30/2009 06 0320N 0870W 028 NE WMC298712 RH 183 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW WMC298713 RH 184 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW RH 184 7/30/2009 06 0320N 0870W 027 NW WMC298714 RH 185 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW WMC298715 RH 186 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW RH 186 7/30/2009 06 0320N 0870W 027 NW WMC298716 RH 187 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW WMC298717 RH 188 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW RH 188 7/30/2009 06 0320N 0870W 027 NW WMC298718 RH 189 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW WMC298719 RH 190 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW RH 190 7/30/2009 06 0320N 0870W 027 NW WMC298720 RH 191 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW SE WMC298721 RH 192 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SW SE RH 192 7/30/2009 06 0320N 0870W 027 NE NW WMC298722 RH 193 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SE WMC298723 RH 194 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 022 SE RH 194 7/30/2009 06 0320N 0870W 027 NE WMC298724 RH 195 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 NW SW WMC298725 RH 196 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW WMC298726 RH 197 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 NW SW -26- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298727 RH 198 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW WMC298728 RH 199 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 NW SW WMC298729 RH 200 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW WMC298730 RH 201 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 NE NW SW SE WMC298731 RH 202 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW SE WMC298732 RH 203 Natrona 7/30/2009 7/30/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 NE SE WMC298733 RH 204 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SE WMC298734 RH 205 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW RH 205 7/27/2009 06 0320N 0870W 034 NW WMC298735 RH 206 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW RH 206 7/27/2009 06 0320N 0870W 034 NW WMC298736 RH 207 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW RH 207 7/27/2009 06 0320N 0870W 034 NW WMC298737 RH 208 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SW SE RH 208 7/27/2009 06 0320N 0870W 034 NE NW WMC298738 RH 209 Natrona 7/27/2009 7/27/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 027 SE RH 209 7/27/2009 06 0320N 0870W 034 NE WMC298739 RH 210 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SW WMC298740 RH 211 Natrona 8/12/2009 8/12/2009 9/18/2009 Glasscock, John W. 06 0320N 0870W 020 SW 84 RH claims Glasscock, John W. WMC298639 RHW 1 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SE WMC298640 RHW 2 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SE WMC298641 RHW 3 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SE WMC298642 RHW 4 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SE WMC298643 RHW 5 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SW SE WMC298644 RHW 6 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SW WMC298645 RHW 7 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SW WMC298646 RHW 8 Natrona 8/11/2009 8/11/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 001 SW WMC298647 RHW 56 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW WMC298648 RHW 57 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW SW WMC298649 RHW 58 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW -27- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC298650 RHW 59 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW SW WMC298651 RHW 60 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW WMC298652 RHW 61 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 NW SW WMC298653 RHW 72 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 SW WMC298654 RHW 73 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 SW RHW 73 7/26/2009 06 0320N 0880W 015 NW WMC298655 RHW 74 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 SW Re-recorded: 2/10/2010 WMC298656 RHW 75 Natrona 7/26/2009 7/26/2009 9/18/2009 Glasscock, John W. 06 0320N 0880W 010 SW RHW 75 7/26/2009 06 0320N 0880W 015 NW 18 RHW claims WMC297720 RR-1 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE WMC297721 RR-2 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE RR-2 2/24/2009 06 0320N 0870W 011 NW WMC297722 RR-3 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 011 NW WMC297723 RR-4 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE RR-4 2/24/2009 06 0320N 0870W 011 NW WMC297724 RR-5 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE WMC297725 RR-6 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE SE WMC297726 RR-7 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE WMC297727 RR-8 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 NE SE WMC297728 RR-9 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 SE WMC297729 RR-10 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 SE RR-10 2/24/2009 06 0320N 0870W 015 NE Re-recorded: 8/26/2009 WMC297730 RR-11 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 SW SE WMC297731 RR-12 Natrona 2/24/2009 2/24/2009 4/16/2009 Glasscock, John W. 06 0320N 0870W 010 SW SE RR-12 2/24/2009 06 0320N 0870W 015 NE NW Re-recorded: 8/26/2009 12 RR claims -28- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC297501 RW-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0880W 025 SE RW-1 06 0320N 0880W 030 SW RW-1 06 0320N 0880W 036 NE Re-recorded: 8/26/2009 WMC297502 RW-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0880W 025 SE RW-2 06 0320N 0880W 030 SW Re-recorded: 8/26/2009 WMC298424 RW 3 Natrona 7/20/2009 7/20/2009 7/24/2009 Glasscock, John W. 06 0320N 0880W 030 SW RW 3 06 0320N 0880W 031 NW 3 RW claims WMC297503 SR-1 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 029 NW WMC297504 SR-2 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 029 NE NW WMC297505 SR-3 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SR-3 1/7/2009 06 0320N 0860W 029 NW Re-recorded: 8/26/2009 WMC297506 SR-4 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SE SR-4 1/7/2009 06 0320N 0860W 029 NE NW Re-recorded: 8/26/2009 WMC297507 SR-5 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 019 SE SR-5 06 0320N 0860W 020 SW WMC297508 SR-6 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SE WMC297509 SR-7 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 019 SE SR-7 06 0320N 0860W 020 SW WMC297510 SR-8 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SE WMC297511 SR-9 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 019 SE SR-9 06 0320N 0860W 020 SW WMC297512 SR-10 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SE WMC297513 SR-11 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 019 SE SR-11 06 0320N 0860W 020 SW WMC297514 SR-12 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 SW SE WMC297515 SR-13 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 019 NE SE SR-13 1/7/2009 06 0320N 0860W 020 NW SW -29- Serial # Claim County Location Date Location Date County Reg. # County Filing Date Claimant Mer, Twn, Range, Section Subdivision WMC297516 SR-14 Natrona 1/7/2009 1/7/2009 1/13/2009 Glasscock, John W. 06 0320N 0860W 020 NE NW SW SE WMC299343 SR 15 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE SR 15 06 0320N 0860W 020 NW WMC299344 SR 16 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE NW WMC299345 SR 17 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE SR 17 06 0320N 0860W 020 NW WMC299346 SR 18 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE NW WMC299347 SR 19 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE SR 19 06 0320N 0860W 020 NW WMC299348 SR 20 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE NW WMC299349 SR 21 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 SE WMC299350 SR 22 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 SE WMC299351 SR 23 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 SE WMC299352 SR 24 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 SE WMC299353 SR 25 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE SE WMC299354 SR 26 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE WMC299355 SR 27 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE WMC299356 SR 28 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 019 NE WMC299357 SR 29 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE WMC299358 SR 30 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE WMC299359 SR 31 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE WMC299360 SR 32 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 NE SE WMC299361 SR 33 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 SE WMC299362 SR 34 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 SE WMC299363 SR 35 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 SE WMC299364 SR 36 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 SE WMC299365 SR 37 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 020 SE SR 37 10/15/2009 06 0320N 0860W 029 NE WMC299366 SR 38 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE WMC299367 SR 39 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE WMC299368 SR 40 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE WMC299369 SR 41 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE SE WMC299370 SR 42 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 SE WMC299371 SR 43 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 SE WMC299372 SR 44 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 SW SE WMC299373 SR 45 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 SW SE WMC299374 SR 46 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE NW SW SE WMC299375 SR 47 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE NW WMC299376 SR 48 Natrona 9/22/2009 9/22/2009 10/15/2009 Glasscock, John W. 06 0320N 0860W 029 NE NW 48 SR claims claims claims 48 sections There are no liens, charges, claims or encumbrances. -30- SCHEDULE "B" Definition of Net Smelter Returns 1.For the purposes of this Agreement, the term "Net Smelter Returns" shall mean the net proceeds actually paid to the Optionee from the sale by the Optionee of minerals mined and removed from the Property, after deduction of the following: (a) smelting costs, treatment charges and penalties including, but not being limited to, metal losses, penalties for impurities and charges for refining, selling and handling by the smelter, refinery or other purchaser; provided, however, in the case of leaching operations or other solution mining or beneficiation techniques, where the metal being treated is precipitated or otherwise directly derived from such leach solution, all processing and recovery costs incurred by the Optionee, beyond the point at which the metal being treated is in solution, shall be considered as treatment charges; (b) costs of handling, transporting and insuring ores, minerals and other materials or concentrates from the Property or from a concentrator, whether situated on or off the Property, to a smelter, refinery or other place of treatment; and (c)ad valorem taxes and taxes based upon production, but not income taxes. 2.In the event the Optionee commingles minerals from the Property with minerals from other properties, the Optionee shall establish procedures, in accordance with sound mining and metallurgical techniques, for determining the proportional amount of the total recoverable metal content in the commingled minerals attributable to the input from each of the properties by calculating the same on a metallurgical basis, in accordance with sampling schedules and mining efficiency experience, so that production royalties applicable to minerals produced from the Property may reasonably be determined. -31-
